Title: To James Madison from John Gibson, 7 March 1807
From: Gibson, John
To: Madison, James



Sir,
Secretarys office Vincennes March 7th. 1807.

I have the honour of inclosing to you the Laws of the Assembly of this Territory at their 2d. Session, also a List of Stationary for the use of this Office, as that wrote for last year has not as yet arrived.  Mr. George Wallace the Contractor at this place, who is now on his way to the City of Washington, will take Charge of it, and have it Brought on to this place.  I have the Honour to be with the highest Consideration and respect, Sir, your most Obedient, humble Servant,

Jno. Gibson

